* By the Court.
The bond in this case appears to have been given to the plaintiff, as clerk of the peace for this county, pursuant to the provisions of the statute of 1785, c. 76, § 1. But the choice of county treasurer being by that statute annual, it is apparent that the bond required by it was intended for the protection of the public, so long only as the person chosen should continue in office in virtue of such election. A new bond should regularly have been taken for each several year, for which the defendant» was elected. If this bond were valid against the defendant to cover the deficit of his last official year, it would be equally valid against his sureties; but they could never contemplate their contract as binding them thus indefinitely. And indeed it is to be presumed that the plaintiff did not consider them as held to answer the present demand, as he has not joined them with their principal in this action. But the principal in a bond is no further bound than his sureties. Let the plaintiff be called.

Plaintiff nonsuit.